Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of amended claims filed on 02/09/2021, AFCP and further search, Claims 1-30 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach a vehicle user equipment (V-UE) perform one or more positioning measurements of each of the one or more ranging signals; and calculate an estimate of the position of the P-UE based on the one or more positioning measurements of each of the one or more ranging signals.
Prior art teaches relates generally to antenna systems, particularly for use in measurement of position or location by means of electromagnetic signaling and a method of ranging and sub-carrier selection in an orthogonal frequency division multiple access (OFDMA) system and the OFDMA system is disclosed. An OFDM symbol is received from a customer premises equipment at a base station in order to improve on delays in estimation by utilizing spaced subcarriers.
However, the prior art fails to teach the claimed limitation wherein a vehicle user equipment (V-UE) perform one or more positioning measurements of each of the one or more ranging signals; and calculate an estimate of the position of the P-UE based on the one or more positioning measurements of each of the one or more ranging signals. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1, 16, 29 and 30 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647